Name: Commission Regulation (EU) NoÃ 312/2011 of 30Ã March 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 1.4.2011 EN Official Journal of the European Union L 86/53 COMMISSION REGULATION (EU) No 312/2011 of 30 March 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of 3 months, continue to be invoked by the holder, pursuant to Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of 3 months pursuant to Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. An article (so-called ultrasonic transmitter) consisting of a piezo- electric element in the form of a ceramic disc to which a metal membrane with a radially orientated cone is attached. The whole is fixed to a base plate and is fitted into a plastic casing with connecting pins. Alternating current causes the piezo-electric element to oscillate, creating ultrasonic waves (inaudible to the human ear) that are transmitted through the air. The article thus converts electrical signals into ultrasonic waves. The article is used for a variety of purposes including distance measurement in parking aids, space monitoring in car burglar alarms, and liquid level measurement in certain products. 8548 90 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8548, 8548 90 and 8548 90 90. As the article cannot be considered to be a part of a specific machine of Section XVI, classification by virtue of Note 2 to Section XVI is excluded. As the article cannot be considered to be a part of a specific instrument or apparatus of Chapter 90, classification by virtue of Note 2 to Chapter 90 is also excluded. The article is an electrical part of machinery or apparatus, not specified or included elsewhere in Chapter 85. The article is therefore to be classified under CN code 8548 90 90. 2. An article (so-called ultrasonic receiver) consisting of a piezo-electric element in the form of a ceramic disc to which a metal membrane with a radially orientated cone is attached. The whole is fixed to a base plate and is fitted into a plastic casing with connecting pins. Ultrasonic waves (inaudible to the human ear) cause the piezo-electric element to oscillate and to convert the waves into electrical signals. The article is used for a variety of purposes including distance measurement in parking aids, space monitoring in car burglar alarms, and liquid level measurement in certain products. 8548 90 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8548, 8548 90 and 8548 90 90. As the article cannot be considered to be a part of a specific machine of Section XVI, classification by virtue of Note 2 to Section XVI is excluded. As the article cannot be considered to be a part of a specific instrument or apparatus of Chapter 90, classification by virtue of Note 2 to Chapter 90 is also excluded. The article is an electrical part of machinery or apparatus, not specified or included elsewhere in Chapter 85. The article is therefore to be classified under CN code 8548 90 90.